Citation Nr: 1523516	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with depression from January 26, 2005 to June 24, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2001 to January 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Newark, New Jersey Department of Veteran Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

An October 2009 rating decision granted service connection for PTSD with depression, rated 30 percent from June 25, 2009.  He appealed the rating, and the appeal was perfected in November 2010.  Subsequently, a June 2011 rating decision granted a higher, 50 percent, rating from June 25, 2009, and a 70 percent rating from August 13, 2010.  In March 2012, the Veteran indicated that he "[did not] want an increase in service connection for PTSD" and that he was "satisfied with the 70%."  Also, at his hearing before the undersigned, he indicated that his appeal was limited to the period prior to June 25, 2009.  Accordingly, the appeal arising from the October 2009 rating decision is deemed withdrawn.

The March 2012 statement also noted that the effective date was "incorrect" and should be from 2005.  A September 2012 rating decision granted service connection for PTSD and depression from January 26, 2005 with an initial 0 percent rating and a 10 percent rating from October 17, 2008.  The effective date of the 50 percent rating remained June 25, 2009, and the effective date of the 70 percent rating remained August 13, 2010.  A 100 percent rating was assigned from August 27, 2012.  In October 2012 correspondence, the Veteran requested a 50 percent rating from the date service connection was granted.  A July 2013 rating decision increased the Veteran's rating to 30 percent prior to June 25, 2009.  He responded in August 2013 that he desired a 50 percent rating from the original date of claim.

The Board notes that the Veteran has had representation during the present appeal.  At the October 2014 hearing, the Veteran acknowledged that the issue on appeal was limited to the rating from January 26, 2005 to June 24, 2009; the Veteran and his representative request that the current 30 percent be increased to 50 percent during this period.  Thus, the issue on appeal has been recharacterized as noted above.

The Board notes the United States Court of Appeals for Veterans Claims (Court)'s holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) regarding free-standing claims for earlier effective dates, which determined that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.  However, given the procedural posture of this case, despite the holding in Rudd, the issue of entitlement to a higher rating from January 26, 2005 to June 24, 2009, remains on appeal.

The issue of an increased rating for hypertension has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

From January 26, 2005, to June 24, 2009, the Veteran's service-connected PTSD with depression has not been shown to have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

A rating in excess of 30 percent for service-connected PTSD with depression from January 26, 2005, to June 24, 2009, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  As the present appeal is from a rating decision granting a claim seeking an earlier effective date, and ratings were assigned for those periods, any required statutory notice has served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 10 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  This matter was most recently readjudicated in the April 2014 supplemental statement of the case.  Although additional evidence has been submitted since that adjudication, the Veteran waived initial consideration of such evidence by the AOJ during the October 2014 hearing.  In addition, at that hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and attempted to elicit testimony from the Veteran shedding light on the state of the disability on appeal during the relevant period.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, the Veteran has received letters informing him of the types of evidence needed to substantiate his claim, and the Veteran has not alleged that any pertinent records remain outstanding.  Indeed, at the Veteran's October 2014 hearing, he indicated that there are no additional records from the period on appeal because he was unable to obtain any treatment for his PTSD with depression for a large portion of that time.  The Veteran was not afforded a VA examination during the period on appeal.  However, he was afforded subsequent VA examinations in July 2009, June 2011, and August 2012.  The July 2009 examination in particular contains information and reports which describe the Veteran's experiences and circumstances during the period on appeal.  Together with the other pertinent evidence of record, the Board finds that there is adequate medical evidence to assess the severity of the Veteran's psychiatric disability picture from January 2005 to June 2009.  Notably, given the paucity of treatment records during the period on appeal, a retrospective medical opinion would provide little benefit to the Veteran's claim.  Consequently, VA's duty to assist is met, and the Board will proceed with an adjudication of the appeal on its merits.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the initial rating is appealed, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's PTSD with depression is rated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  The Veteran's PTSD has been rated 30 percent from January 26, 2005 to June 24, 2009.  The Veteran testified that he believes a 50 percent rating is warranted during this period.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The maximum (100 percent) rating is warranted for: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 , Code 9411.

The relevant evidence of record consists primarily of VA treatment records and a VA examination report prepared just after this period ended, which include notations of Global Assessment of Functioning (GAF) scores.  The GAF scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See DSM-IV; see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

A psychosocial evaluation in an April 2001 STR shows the Veteran was cooperative and well-groomed.  In May and June 2004, STRs show the Veteran denied feeling down, depressed, or hopeless in the past month, or being bothered by little interest or pleasure in doing things.  However, July 2004 STRs show the Veteran did report feeling down, depressed, or hopeless in the past month, and a note indicated he had been seeing the chaplain.  A subsequent note indicated the Veteran reported little interest or pleasure in doing things, feeling depressed, having a poor appetite, and experiencing trouble concentrating on several days of the past two weeks.  He also reported feeling tired and bad about himself for more than half the past two weeks, and trouble sleeping nearly every day.  On service separation examination, the Veteran reported nervous trouble, loss of memory or amnesia, or neurological symptoms, and frequent trouble sleeping.  He also indicated that he had received counseling, and experienced depression or excessive worry.

In January 2005, VA records note that the Veteran was unemployed at the time and living with his family.  There was no history of psychiatric hospitalization, medication, or treatment.  He was complaining of "stress" at the time, which the provider indicated was related largely to his growing marital discord.  Primarily, the Veteran stated that he felt his wife was unsupportive, and did not understand what he was going through when he had nightmares and experiences noises from the war.  On mental status examination, the Veteran's appearance was well groomed and kempt, and his behavior was pleasant, though anxious at times.  He had normal speech with linear, coherent, and goal-directed thought processes.  His mood was "stressed" with stable, reactive, and anxious affect.  His thoughts were focused on marital discord, and he denied suicidal or homicidal ideation, or hallucinations.  His insight and judgment appeared to be good.  He was diagnosed with adjustment disorder NOS, ruling out PTSD.  A GAF score of 70 was assigned.  The note added that the Veteran reported symptoms consistent with PTSD, expressed interest in seeking further help for this as an outpatient, and was told an appointment would be made for him.

In February 2005, VA records show a depression screen was negative, but the Veteran reported frequent headaches, occasional black-outs, getting upset very easily, and forgetfulness.  His mood and affect were normal at the time.  In January 2007, the Veteran denied suicidal or homicidal ideation.  In February 2008, VA records note a history of PTSD; he again denied suicidal or homicidal ideations, or hallucinations.  A January 2007 VA treatment record shows he sought treatment for neck, low back, and right shoulder pain at a walk-in clinic.  The physician noted a reported history of PTSD, and the Veteran denied suicidal or homicidal ideation at the time.  After a positive depression screen, he refused referral for psychiatric treatment.

In October 2008, VA records show the Veteran reported nightmares related to his time in Iraq.  On mental status examination, he was well dressed and groomed, cooperative, pleasant, and made good eye contact.  He was somewhat short-tempered, but spoke with normal rate and tone.  His mood and affect were of full range, and his thought processes were goal-directed.  He denied any hallucinations, delusions, or suicidal or homicidal ideation.  He was alert and oriented and had good memory, fair insight, and good judgment.  A GAF score of 50 was assigned.  The note indicated evaluations were required to rule out PTSD, but the Veteran was very upset that the available appointment dates conflicted with school or his work as a fashion model.  He became frustrated and decided not to pursue psychiatric treatment at the time.

Later that month, VA records show the Veteran reported that he felt like he did not fit in with people after returning from Iraq and had difficulty connecting with them.  As a result, he felt isolated and detached, and was easily angered by "petty" actions of other people.  He also reported being depressed for the past three years, low energy, and frequent crying spells without provocation.  He denied any history of violence, assault, suicidal acts, or self-harm.  At the time, he had recently broken up with a long-term girlfriend who he felt was unable to understand what he was going through.  He remained close with his family in Kansas, but had minimal social relationships in New York.  He indicated that it was his first time seeing a psychologist.  He was working as a model and a sales clerk at Abercrombie and Fitch, and spent his free time studying for school and going out with friends.  He reported that he was about to graduate with a degree in graphic design.  On mental status examination, he was alert and attentive, and fully oriented.  His behavior was cooperative and reasonable, and his grooming was appropriate.  He had normal speech (though he tended to ramble), depressed mood with a congruent, wide-ranged affect, and normal thought processes.  He denied any perceptual disturbances or unusual thought content, and did not have suicidal or violent ideation. Insight and judgment were good, and memory was intact.  The examiner diagnosed him with chronic PTSD and assigned a GAF score of 70.  However, a subsequent note indicates that, upon further review, the Veteran's symptoms were moderate rather than mild, and therefore his GAF was corrected to 55.

A third October 2008 VA record indicates the Veteran met the criteria for chronic, moderate PTSD based on traumatic experiences in Iraq.  He was not suicidal or homicidal at the time and did not wish to take medication, but was open to individual therapy.  

In a May 2009 on-the-job training appraisal from Disabled American Veterans (DAV), the Veteran was noted as generally doing well, though his reliability and dependability was below average.  At the time, he was in his fourth month of employment.  The report also indicated that his judgment was mostly positive, though there are times when he would benefit from thinking through decisions.  In addition, although he was always appropriately dressed, his bearing and manner was causing minor disturbances in the office.  Otherwise, his ability to plan, organize, and coordinate work, grasp key information, along with his initiative, oral and written communication skills, and integrity, were all average.  The report states he was energetic, motivated, and upbeat, and never hesitated to ask questions on subjects he was not familiar with.

Although the remaining evidence largely consists of records dated outside the period on appeal, some include evidence that is nonetheless pertinent to the relevant period.  On July 2009 VA examination, the Veteran reported he had a bachelor's degree in graphic design and had a history of work in the music industry as a graphic designer, and as a model.  He reported periods of social isolation shortly after returning from Iraq.  He denied receiving psychiatric treatment at the time.  

In several statements of record, the Veteran has alleged that his life had been difficult since leaving service.  Specifically, in September 2011, he reported he had financial difficulties and was unable to hold down steady jobs, indicating that he had been through more than five different employers since discharge.  In October 2011, he stated that he had been through over six different jobs since 2005, including his most recent termination in December 2010 from DAV.  Letters from a VA psychiatric nurse practitioner dated in September 2012 and April 2013 indicated the Veteran had been receiving treatment from her for PTSD since June 2011.  

At the Veteran's April 2013 Decision Review Officer (DRO) hearing, he alleged that in 2004, he sought treatment for his psychiatric disability shortly after discharge at a New York VA hospital emergency room, where they suggested he continue treatment, but that he was thereafter unable to obtain such treatment.  He stated that around the time he was discharged, he became homeless for about two years until early 2007, and was unable to receive treatment until around 2008 or 2009.  However, he said such treatment was "off the record" because the doctor could not provide official treatment.  Thereafter, he was referred to Miriam Creasap.  He stated he worked at DAV from January 2009 to December 2010, and prior to that, had only one job.  He denied any other interim treatment between 2005 and 2008 or 2009, stating that he didn't have the money to pay for a private doctor, and was unable to get VA treatment despite requesting it.  

At his October 2014 Travel Board hearing, the Veteran again reported that he sought treatment after service at a VA hospital emergency room, but afterwards could not obtain treatment from 2005 to 2008 or 2009.  He again stated that he was homeless for some time after separation.  His representative said that he tried to get into a regular treatment regiment, but was put off for at least six months before he could get an appointment.  From 2005 to 2009, the Veteran said he barely had employment, and when he did, he would get fired.  He said he worked at a florist and a security company.  He then endorsed doing clerical work, which appeared to refer to his time serving other Veterans at the DAV.  

Based on a review of the record, the Board finds the severity of the Veteran's PTSD does not more nearly approximate the criteria for a 50 percent or higher schedular rating from January 26, 2005 to June 24, 2009.  There is little evidence of symptoms or impairment consistent with the disability picture contemplated by a 50 percent rating.  From January 26, 2005 to June 24, 2009, while there is some evidence of depressed mood (although at times depression screens were noted to be negative and affect was normal) and at least one report of feelings of isolation, the medical evidence noted minimal to no reports of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long-term memory, impaired judgment, or impaired abstract thinking.  

The record reflects the Veteran reported being homeless for a time and that he held several shorter-term jobs between the years 2005 and 2009.  He also had problems with his initial marriage and later relationships.  This evidence reflects some difficulty establishing and maintaining effective work and social relationships.  However, there is nothing else of record suggesting his overall impairment approximates the criteria contemplated by a 50 percent rating at any time from January 26, 2005 to June 24, 2009.  

Rather, the medical evidence of record for the period on appeal shows the Veteran had generally been functioning satisfactorily, maintained routine behavior, was able to care for himself, and spoke normally.  Moreover, the most common symptoms reported by the Veteran during this period were intermittent depression and anxiety.  The Board also acknowledges that the May 2009 employee appraisal indicated the Veteran had below average reliability and dependability.  However, that appraisal did not also indicate reduced productivity and, more notably, stated the Veteran was generally performing well, always appropriately dressed, energetic, motivated, and upbeat, with mostly positive judgment.  While the report does indicate some disturbances, they were characterized as minor.  Thus, the Board finds that it is also consistent with a disability picture demonstrating general satisfactory functioning (with some occupational impairment) consistent with a 30 percent rating.

The Veteran's GAF scores during this period also support a disability picture showing mild to moderate symptoms and impairment warranting no higher than a 30 percent rating.  In so finding, the Board is aware that the Veteran was assigned a GAF score of 50 in October 2008, which suggests serious symptoms and impairment.  However, the score assigned is inconsistent with the other findings noted in the record.  A GAF score of 50 suggests symptoms such as suicidal ideation, obsessive behavior, or serious impairment (i.e., inability to keep a job).  Records in October 2008 are silent for any suicidal or homicidal ideation, obsessive behavior, hallucinations, or other thought disorders.  Similarly, they indicate the Veteran was working as a model and studying to complete his bachelor's degree in graphic design.  Thus, the Board finds that the GAF score of 50 assigned was not an accurate depiction of the Veteran's impairment.  Another evaluation in October 2008 assigned a GAF score of 55, suggesting moderate impairment and symptoms.  The Board notes that this is more consistent with other contemporaneous findings, as the Veteran did appear to have limited social relationships and some minor disturbances at work.  The only other GAF score assigned during the relevant period was 70 (in January 2005), which suggests some mild symptoms and impairment with generally satisfactory functioning.  Thus, the Board finds that the GAF scores also most closely approximate a 30 percent rating, and do not reflect more serious impairment (as contemplated by higher ratings). 

Furthermore, the Veteran's engagement in a bachelor's program during the period on appeal (and subsequent completion of such program) while working multiple jobs militates against finding he was severely occupationally impaired.  On the contrary, the Board notes that managing multiple jobs while completing a course of study would require a relatively high level of functioning.  Similarly, the Board finds that nothing of record suggests the Veteran suffered from occupational and social impairment with deficiencies in most areas, or any severe symptoms (e.g, suicidal or homicidal ideation, hallucinations, neglect of self-care, etc.) associated with a higher rating of 70 percent.  Moreover, the evidence clearly shows the Veteran was able to attend school and obtain employment, sporadic though it may have been, and therefore he is not shown to have been totally occupationally and socially impaired during the period on appeal. 

The Board acknowledges that there are very few records of psychiatric treatment between 2005 and 2008, and that the Veteran has recently alleged that during that time, he was homeless, could not afford private treatment, and was unable to obtain VA treatment.  However, there are some notable inconsistencies between the Veteran's recent allegations and other contemporaneous evidence of record which make his recent statements less credible.  In particular, although the Veteran alleged that he was unable to obtain VA treatment between 2005 and 2008, VA records show the Veteran was treated for physiological conditions on multiple occasions during that period.  In addition, medical records show the Veteran voluntarily chose to forego further psychiatric evaluation (despite recommendation to the contrary) in January 2007 and October 2008.  Furthermore, he also testified in April 2013 that he had only one job prior to his position with DAV, but in October 2014 recalled having at least two other jobs (at a florist and a security company).  In a July 2011 application for a total disability rating based on individual unemployability (TDIU), he listed only his position with DAV in his employment history.  He also indicated he worked there from December 2009 to December 2010, but earlier records show he began working there in January 2009, confirmed by the May 2009 appraisal noting it was his fourth month on the job.  In addition, earlier VA records and statements show he had held several jobs in addition to those already mentioned (e.g., model, graphic designer, and sales clerk).  The Board also notes that, though the Veteran testified that he was homeless until 2007 and having difficulty between 2005 and 2008, October 2008 VA records indicate the Veteran was about to graduate with a bachelor's degree in graphic design.  Therefore, it seems reasonable to conclude that the Veteran had been pursuing that degree for some time prior to that, rather than wholly indigent.  Consequently, the Board finds that the Veteran's recent testimony pertaining to the period on appeal appears to be somewhat inaccurate, and therefore is less than credible.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that from January 26, 2005 to June 24, 2009, the Veteran's PTSD caused occupational and social impairment commensurate with the disability pictures contemplated by ratings in excess of 30 percent.  Therefore, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.


Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's PTSD with depression manifests as symptoms such as depression, anxiety, and sleep disturbances which cause mild to moderate occupational and social impairment.  There is nothing suggesting he experiences symptoms not encompassed or contemplated by the criteria for evaluating mental disorders.  Therefore, the Board finds that the rating criteria are wholly adequate in this instance, and referral for extraschedular consideration is not warranted.  

The Veteran has been granted a total disability rating based on individual unemployability due to service connected disabilities (TDIU) from December 10, 2010.  Thus, the Board has also considered whether the matter of entitlement to a TDIU rating prior to that time has been raised under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  To that end, it acknowledges that the Veteran has testified during his DRO and Board hearings that he was homeless for a period of time after separation.  However, in addition to the credibility concerns noted above, the record shows that he has acknowledged, on multiple occasions, that he was able to obtain a number of jobs during that time.  Specifically, the evidence shows a history of work as a model, graphic designer, sales clerk, driver for a flower company, a National Service Officer (NSO) for DAV, and at a security company.  Therefore, though the Board concedes that the Veteran may have had difficulty in obtaining or maintaining regular employment, the record does not suggest that he was unemployable or only able to obtain marginal employment during the period on appeal.  Therefore, the matter of entitlement to a TDIU rating has not been raised by the record.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


